IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-22-00155-CR
                                 No. 10-22-00158-CR

ADNAN GUS SHAMI,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 85th District Court
                              Brazos County, Texas
                        Trial Court Nos. 19-04682-CRF-85;
                                20-00063-CRM-85


                              ABATEMENT ORDER


      After failing to request the reporter’s record, appellant’s briefs in these appeals

were due September 21, 2022. No briefs were filed. By letters dated September 23, 2022,

the Clerk of this Court warned appellant that unless a brief or satisfactory response was

received within 14 days, this Court would abate these appeals and order the trial court to

conduct a hearing pursuant to Texas Rule of Appellate Procedure 38.8(b)(2) & (3). More

than 14 days have passed and neither briefs nor responses have been received.
        Accordingly, these appeals are ABATED to the trial court to hold a hearing to

determine whether appointed counsel is able to fulfill his duties and obligations to this

appellant, whether appellant is receiving effective assistance of counsel, and if not,

whether to appoint new or additional counsel to represent appellant effectively. The trial

court is ordered to hold such hearing, either in person or virtually, within 21 days from

the date of this Order. A supplemental clerk’s record containing the trial court’s written

determination must be filed within 28 days from the date of this Order.



                                          PER CURIAM

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Appeal abated
Order issued and filed October 12, 2022
[RWR]




Adnan Gus Shami v. The State of Texas                                               Page 2